FILED
                            NOT FOR PUBLICATION                             JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10390

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00117-RLH

  v.
                                                 MEMORANDUM *
RIGOBERTO MOLINA-URIOSTEGUI,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Rigoberto Molina-Uriostegui appeals from the 41-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Molina-Uriostegui contends that the district court procedurally erred at

sentencing by: 1) treating the Guidelines as mandatory; 2) failing to consider

imposing a sentence outside the Guidelines range in light of the factors set forth in

18 U.S.C. § 3553(a); and 3) failing to adequately explain the sentence imposed.

He further contends that the sentence is substantively unreasonable. The record

reflects that the district court did not procedurally err. See United States v. Carty,

520 F.3d 984, 991-93, 995 (9th Cir. 2008) (en banc). Moreover, in light of the

totality of the circumstances, the sentence at the bottom of the Guidelines range is

substantively reasonable. See id. at 993.

      AFFIRMED.




                                            2                                    09-10390